Citation Nr: 1510519	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-37 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

 Appellant 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which denied a claim for service connection for a "low back condition."  In August 2014, the Board remanded the claim for additional development.  

In order to avoid any prejudice to the Veteran, the Board has construed the issue broadly, as stated on the cover page of this remand.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In August 2014, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he initially sustained a back injury in about February 1976, when he was thrown against a hatch while aboard ship.  He asserts that he received treatment almost daily/two to four times per week thereafter, primarily in the form of heat treatment and use of balm.  See e.g., Veteran's letters, dated in October 2009 and March 2012; transcript of Veteran's hearing, held in December 2014.  He has asserted that his service treatment records have been improperly altered or deleted.  See e.g., Veteran's letter, dated in March 2012.

The Veteran's service treatment records show that in February 1976, he was treated for back pain.  He was treated with a heat lamp and medication.  There was no diagnosis.  In January 1977, he complained of back pain in association with a cold, and a sore throat.  There was no relevant diagnosis.  The Veteran's separation examination report, dated in April 1977, shows that his spine was clinically evaluated as normal; in an associated report of medical history he indicated that he had a history of recurring back pain, which was noted to have started following a fall in 1976.  

As for the post-service evidence, VA progress notes, dated beginning in 2006, show treatment for complaints of back pain.  A private magnetic resonance imaging (MRI) scan study, dated in 2007, indicates degenerative disease of the spine.  

In March 2009, the Veteran was afforded a VA examination.  The diagnosis was lumbar spinal stenosis; an etiological opinion was not provided.

Following the RO's adjudication of the claim in 2009, medical evidence has been associated with the claims file that includes a statement from a private physician, dated in July 2013, and a statement from a VA physician, dated in December 2014.  These physicians assert that the Veteran has a back disability due to his service; neither one of these opinions is shown to have been based upon a review of the Veteran's full claims file.  

In summary, although the Veteran was afforded a VA examination in March 2009, an etiological opinion has not yet been obtained.  In light of this evidence received after the RO's adjudication of this claim in 2009, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disability found.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any back disability found, and its relationship, if any, to his military service, or any incident thereof. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any back disability found had its clinical onset during the Veteran's active duty service, or within one year of service discharge, or is otherwise etiologically related to his active service. 

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Once the above-requested development has been completed, the claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




